                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                           SOUTHWESTERN DIVISION
FRANK STERKEN,                                 )
                                               )
                              Plaintiff,       )
                                               )
                    v.                         )        No. 3:17-05263-CV-RK
                                               )
                                               )
NANCY A. BERRYHILL, ACTING                     )
COMMISSIONER OF SSA;                           )
                                               )
                                               )
                              Defendant.       )
                                            ORDER
       Before the Court is Plaintiff’s appeal brought under 42 U.S.C. § 405(g) seeking review of
Defendant Social Security Administration’s (“SSA”) denial of disability benefits as rendered in a
decision by an Administrative Law Judge (“ALJ”). For the reasons below, the decision of the
ALJ is AFFIRMED.
                                       Standard of Review
       The Court’s review of the ALJ’s decision to deny disability benefits is limited to
determining if the decision “complies with the relevant legal requirements and is supported by
substantial evidence in the record as a whole.”      Halverson v. Astrue, 600 F.3d 922, 929
(8th Cir. 2010) (quoting Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008)).        “Substantial
evidence is less than a preponderance of the evidence, but is ‘such relevant evidence as a
reasonable mind would find adequate to support the [ALJ’s] conclusion.’” Grable v. Colvin, 770
F.3d 1196, 1201 (8th Cir. 2014) (quoting Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). In
determining whether existing evidence is substantial, the Court takes into account “evidence that
detracts from the [ALJ’s] decision as well as evidence that supports it.” Cline v. Colvin, 771
F.3d 1098, 1102 (8th Cir. 2014) (citation omitted). “If the ALJ’s decision is supported by
substantial evidence, [the Court] may not reverse even if substantial evidence would support the
opposite outcome or [the Court] would have decided differently.” Smith v. Colvin, 756 F.3d 621,
625 (8th Cir. 2014) (citing Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). The Court does
not “re-weigh the evidence presented to the ALJ.” Guilliams v. Barnhart, 393 F.3d 798, 801
(8th Cir. 2005) (citing Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003)). The Court must
“defer heavily to the findings and conclusions of the [ALJ].” Hurd v. Astrue, 621 F.3d 734, 738
(8th Cir. 2010) (citation omitted).
                                             Discussion
        By way of overview, the ALJ determined that the Plaintiff suffers from the following
severe impairments: Leriche’s syndrome; history of stroke; diabetes mellitus; right rotator cuff
tear; and major depressive disorder.         However, the ALJ found that none of Plaintiff’s
impairments, whether considered alone or in combination, meet or medically equals the criteria
of one of the listed impairments in 20 CFR Pt. 404. Subpt. P, App. 1 (“Listing”). Additionally,
the ALJ found that despite his limitations, Plaintiff retained the residual functional capacity
(“RFC”) to perform a range of sedentary work. Plaintiff can lift, carry, push, or pull ten pounds
on an occasional and frequent basis. Plaintiff can stand or walk two hours out of an eight-hour
day and can climb stairs or ramps occasionally. Plaintiff must avoid climbing ladders, ropes, or
scaffolds. Plaintiff is able to balance, stoop, kneel, crouch, and crawl occasionally. Plaintiff can
reach overhead occasionally with his dominant right upper extremity. Plaintiff must avoid
exposure to extreme cold, extreme heat, and hazards such as moving machinery and unprotected
heights. Plaintiff is able to understand, remember, and carry out simple instructions and perform
simple, routine repetitive tasks consistent with unskilled work of an SVP of 1 or 2. Although the
ALJ found Plaintiff to be unable to perform any past relevant work, the ALJ found Plaintiff to
not be disabled, and that considering Plaintiff’s age, education, work experience, and RFC, there
are jobs that exist in significant numbers in the national economy that the Plaintiff can perform.
        On appeal, Plaintiff makes the following arguments: (1) whether the ALJ’s RFC
determination as to Plaintiff’s physical functional capabilities was supported by substantial
evidence, and (2) whether the ALJ’s determination of Plaintiff’s credibility was proper.
        First, Plaintiff argues the ALJ failed to properly determine Plaintiff’s RFC as to
Plaintiff’s physical functional capabilities.      The ALJ determined that Plaintiff’s physical
functional capabilities included the ability to perform sedentary work with postural and
environmental limits. Specifically, Plaintiff argues the ALJ had a duty to develop the record
because there is no medical opinion evidence concerning Plaintiff’s physical functional
capabilities.1


        1
          While Plaintiff cites Nevland v. Apfel in support of his position, the Court finds Nevland
distinguishable because in Nevland, no medical evidence existed in the record about Nevland’s functional

                                                   2
        The RFC determination does not need to be supported by a specific medical opinion if
significant medical evidence in the record exists to support the ALJ’s RFC determination. Steed
v. Astrue, 524 F.3d 872, 875-76 (8th Cir. 2008) (even if the medical record does not contain a
specific medical opinion, mild or unremarkable objective medical findings and other medical
evidence may constitute evidence sufficient to support an RFC finding). See also Hensley v.
Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (the RFC is a medical question and must be supported
by some medical evidence; however, the RFC is not required to be supported by a specific
medical opinion). Here, the record provides, and the ALJ’s decision references, numerous
physical examination and diagnostic testing results that were mild and unremarkable.2
        Despite Plaintiff’s argument to the contrary, because there is sufficient medical evidence
in the record to determine Plaintiff’s physical functional capabilities, the ALJ does not have a
duty to develop the record as to Plaintiff’s physical functional capabilities. See Barrett v.
Shalala, 38 F.3d 1019, 1023 (8th Cir. 1994) (“The ALJ is required to order medical
examinations and tests only if the medical records presented to him do not give sufficient
medical evidence to determine whether the claimant is disabled.”); Stormo v. Barnhart, 377 F.3d
801, 806 (8th Cir. 2004) (the ALJ does not need to develop the record unless a crucial issues is
undeveloped).
        Second, Plaintiff argues the ALJ improperly assessed Plaintiff’s credibility concerning
Plaintiff’s testimony at the hearing and his subjective complaints in the record. “This court will
not substitute its opinion for the ALJ’s, who is in the better position to gauge credibility and
resolve conflicts in the evidence.” Travis v. Astrue, 477 F.3d 1037, 1042 (8th Cir. 2007).
Further, the Court will “defer to the ALJ's determinations regarding the credibility of testimony,
so long as they are supported by good reasons and substantial evidence.” Guilliams v. Barnhart,
393 F.3d 798, 801 (8th Cir. 2005). Here, the ALJ discounted Plaintiff’s credibility because




capabilities. 204 F.3d 853, 858 (8th Cir. 2000) (emphasis added). Here, there is substantial medical
evidence in the record indicative of Plaintiff’s functional capabilities.
        2
          For instance, Plaintiff’s Leriche’s syndrome is adequately controlled; Plaintiff’s headaches are
not frequent or severe; Plaintiff’s neurological examinations have been within normal limits; Plaintiff’s
blood sugar levels as related to his diabetes mellitus are under control; right shoulder injections have
improved Plaintiff’s pain and functioning as to his right shoulder; and Plaintiff exhibits full motor
strength in his right shoulder with equal grip strength bilaterally.

                                                    3
Plaintiff’s subjective complaints were inconsistent with the overall medical record3 and
inconsistent with Plaintiff’s ability to perform activities of daily living.4 See Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984) (an ALJ may consider the absence of objective medical
evidence supporting the plaintiff’s subjective complaints in the credibility analysis).
Accordingly, substantial evidence supports the ALJ’s credibility determination.
                                               Conclusion
        Having carefully reviewed the record before the Court and the parties’ submissions on
appeal, the Court concludes that substantial evidence on the record as a whole supports the ALJ’s
decision. Accordingly, the decision of the ALJ is AFFIRMED.
        IT IS SO ORDERED.
                                                          s/ Roseann A. Ketchmark
                                                          ROSEANN A. KETCHMARK, JUDGE
                                                          UNITED STATES DISTRICT COURT

DATED: February 11, 2019




        3
           For instance, Plaintiff complains that he is unable to work due to his poorly controlled diabetes;
however, the medical record indicates Plaintiff’s diabetes is adequately controlled. Further, while
Plaintiff testified he has poor circulation and weakness in his lower extremities, the medical records
indicate that Plaintiff’s Leriche’s syndrome is adequately controlled and a physical examination indicated
that Plaintiff is able to ambulate with normal gait and station. Finally, Plaintiff alleges his headaches are
severe, but the medical record found no evidence that Plaintiff’s headaches are frequent or severe.
        4
          The record indicates that Plaintiff is able to perform the following activities of daily living:
attend to his own personal care needs; prepare meals; perform household chores; leave his home without
accompaniment; arrange for transportation; shop in stores; and manage his finances.

                                                     4
